Citation Nr: 0907145	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-08 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a low back strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veteran


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to August 
1999.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied the benefit 
sought on appeal.  
			
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board notes that during the pendency of 
this appeal the Court issued Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires that notice be provided 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Complaint notice is 
required in this regard.  

Also, the Board calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  In Vazquez-Flores, the Court found 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that, to substantiate such a claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  This notice is required as well.
In addition, in the Veteran's February 2006 VA Form 9 he 
indicated he would like to be scheduled for a travel board 
hearing at his local RO.  In a subsequent April 2006 hearing 
he stated he wanted a "DRO hearing via video-teleconference 
with me sitting at the VA Mini Service Center-Orlando/Voc. 
Rehab. Facility."  In February 2007 the Veteran was sent 
notice of a video conference hearing scheduled for April 
2007.  In a January 2008 Report of Contact the Veteran stated 
he had not received the February 2007 notice because he 
moved, and that he would like to have the hearing 
rescheduled.  A remand in this regard is required.  On Remand 
the RO should clarify whether the Veteran wants a local 
hearing at the RO or a Travel Board or Video hearing before a 
Veteran's Law Judge.  

Any updated VA treatment records must be also obtained and 
associated with the file.  The record reflects that the 
Veteran has received treatment at the VA facilities in Tampa, 
Florida, and Orlando, Florida.

Accordingly, the case is REMANDED for the following action:

    1.  Provide the Veteran with proper 
notice of the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claims on appeal 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  
	
2.  Provide the Veteran with proper 
notice of the information or evidence 
needed to establish an increased rating 
claim pursuant to Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) as follows:
        (i). notify the Veteran that he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on his 
employment and daily life
        (ii). provide the Veteran with the 
General Rating Formula for Diseases and 
Injuries of the Spine 
        (iii).  notify the Veteran that 
should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and
        (iv).  provide the Veteran with 
examples of the 
types of medical and lay evidence that 
the claimant may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.

3.  The Veteran should be asked to 
clarify whether he wants a local 
hearing at the RO or a Travel Board or 
Video hearing at the RO before a 
Veteran's Law Judge.  His written 
response must be clearly documented for 
the record.  The Veteran should be 
scheduled for the type of hearing 
requested.  The case should then be 
processed in accordance with standard 
appellate practices. 

4.  Obtain and associate with the claims 
file all updated treatment records from 
the VAMC facilities in Tampa, Florida and 
Orlando, Florida.  Do not associate 
duplicate records with the file.  Ask the 
Veteran if he has received treatment from 
any other VA facility and obtain and 
associate with the claims file any such 
records.

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the Veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the Veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




